Citation Nr: 1404292	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  05-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Following an RO hearing in November 2005, a Travel Board hearing in June 2007, and remands in November 2007 and October 2010, the Board denied the Veteran's claim in September 2011.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board decision in a June 2013 memorandum decision and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Court's decision, the Board's denial of the Veteran's claim was largely predicated on February 2011 VA examination, in which the examiner determined that the Veteran was capable of performing sedentary or semi-sedentary work.  The Court noted that the examiner reached this determination "without providing a supporting rationale" and that "the examiner's review of the claims folder does not render adequate his unsupported medical conclusion."  In light of this, as well as the fact that the examination is approximately three years old, the Board finds that a more thorough and contemporaneous examination is required.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Updated records from the San Juan VA Medical Center, dated since March 2011 (the date of the most recent VA outpatient reports of record), must be requested and added to the claims file.  If no such records are available, this must be noted in the claims file.

2.  A VA medical examination must be conducted, and the examiner must review the claims file (including any relevant Virtual VA and VBMS records).  The examiner must conduct all testing deemed necessary and provide an opinion as to whether the Veteran's service-connected disabilities (glaucoma, type II diabetes mellitus, diabetic neuropathy of both upper extremities, peripheral neuropathy of both lower extremities, and impotence) render him unable to secure or follow a substantially gainful occupation.  If the Veteran is deemed able to follow some occupations (e.g., sedentary employment) but not others, this opinion must be explained within the context of his medical and employment/educational history.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the claim must readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.    

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


